Citation Nr: 0120197	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  98-15 953A	)	DATE
	)
	)



THE ISSUE

Whether a July 1990 decision of the Board of Veterans' 
Appeals denying entitlement to a total rating based on 
individual unemployability should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).



REPRESENTATION

Moving Party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to January 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on motion by the veteran alleging CUE in a July 1990 
Board decision.

In November 1998, the Board denied the veteran's motion for 
reconsideration of the July 1990 Board decision.  In March 
1999, the Board advised the veteran that his motion for 
reconsideration would be considered a CUE motion if he 
informed the Board in writing that he wanted the Board to 
consider a motion for CUE.  In November 1999, the veteran 
made a motion for CUE.

Initially, the veteran raised the issue of CUE in an August 
1989 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  However, the 
veteran had appealed the August 1989 decision to the Board 
and the Board denied the issue of entitlement to total rating 
based on individual unemployability in a July 1990 decision.  
Thus, as noted by both the RO and the veteran's 
representative, the RO's August 1989 rating decision was 
directly subsumed by the July 1990 Board decision, and only 
the Board decision is subject to review on the basis of CUE.  
38 C.F.R. § 20.1104; see Crippen v. Brown, 9 Vet. App. 412, 
420 (1996); see also Brown (Alfred) v. West, 203 F.3d 1378, 
1381 (Fed. Cir. 2000) (recognizing and affirming subsuming 
doctrine in cases where prior BVA decision had "conducted a 
full review of the evidence that had previously been before 
the RO and held that the RO had correctly denied . . . [the 
earlier] claim"); Dittrich v. West, 163 F.3d 1349, 1353 (Fed. 
Cir. 1998), cert. denied, 526 U.S. 1088, 119 S. Ct. 1499, 143 
L. Ed. 2d 653 (1999); Donovan v. West, 158 F.3d 1377, 1381 
(Fed. Cir. 1998), cert. denied, 526 U.S. 1019, 143 L. Ed. 2d 
351, 119 S. Ct. 1255 (1999); Morris v. West, 13 Vet. App. 94, 
96 (1999) (recognizing subsuming doctrine).  Accordingly, the 
Board finds the July 1990 Board decision is the only decision 
that may be considered for revision based upon CUE.


FINDINGS OF FACT

1.  In a July 1990 decision, the Board denied entitlement to 
a total rating based on individual unemployability, 
concluding that combined service-connected disabilities would 
not prevent all forms of gainful employment.  

2.  The July 1990 Board decision correctly applied existing 
statutes and/or regulations and was consistent with and 
supported by the evidence then of record.

3.  To the extent any error was committed in the July 1990 
Board decision, the evidence does not show that, had it not 
been made, it would have manifestly changed the outcome; it 
is not absolutely clear that a different result would have 
ensued.


CONCLUSION OF LAW

The July 1990 Board decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400-
20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that the July 1990 Board decision denying 
a total rating based on individual unemployability was 
clearly and unmistakably erroneous.  Specifically, the 
veteran contends that his combined disability evaluation of 
60 percent for several service-connected disabilities was the 
result of a car accident in service and thus, the 
disabilities arose from the same accident/etiology.  
Additionally, he stated that the VA helped him go into 
business and that his family members helped him in his 
employment, but that VA was aware he was unable to work.  He 
also contends that he was in receipt of Social Security 
disability benefits, and thus, with a 60 percent combined 
disability evaluation from a single accident, he was entitled 
to a total rating under the provisions of 38 C.F.R. § 4.16.  

The July 1990 decision was predicated on determinations that 
the evidence did not support increased evaluations for 
schizophrenia with organic brain syndrome, degenerative 
changes of the left knee, residuals of fracture of the right 
humerus, and hemorrhoids.  The Board held that the veteran 
was not unemployable due to his service-connected 
disabilities.  In reaching that decision, the Board 
considered the veteran's service medical records, VA medical 
records including examinations, Social Security records, and 
the veteran's statements.

Under 38 U.S.C.A. § 7111, a decision by the Board of 
Veterans' Appeals is subject to revision on the grounds of 
CUE.  If evidence establishes the error, the prior decision 
shall be reversed or revised.  A claim requesting review 
under the new statute may be filed at any time after the 
underlying decision is made.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400.  

CUE is defined as a very specific and rare kind of error of 
fact or law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a) 
(2000).  

The Board is obligated to review the veteran's case according 
to the law in existence at that time, as a review for CUE in 
a prior Board decision must be based on the record and the 
law that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b)(1) (2000).  However, to warrant revision on the 
grounds of CUE, there must have been error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c) (2000).  Furthermore, there are certain 
enumerated examples of situations that are not considered 
CUE, which include the following:

? Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

? Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

? Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

38 C.F.R. § 20.1403(d) (2000).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (2000).

The Court has held that for CUE to exist, either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
"undebatable" and the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

The pertinent provisions of 38 C.F.R. § 4.16 in effect at the 
time of the July 1990 Board decision provide that total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (1990).  For the above purposes, disabilities 
resulting from common etiology or a single accident will be 
considered as one disability.  Id.  It is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (1990).

Upon review of the record, the Board notes that the service 
medical records indicate that the veteran had been treated 
for schizophrenic reaction several years prior to the car 
accident in which he incurred a head injury and injured his 
right humerus.  Additionally, the Board notes that although 
the veteran's schizophrenia and organic brain syndrome had 
been initially evaluated separately, they were combined and 
evaluated as one entity by a March 1980 rating decision.  The 
veteran did not disagree with this determination.  
Furthermore, evidence of record at the time of the Board's 
July 1990 decision included Social Security records which 
indicate that he had been disabled since 1969.  However, the 
Board noted that other records reflect that the veteran was a 
student from 1971 until 1976 and earned a baccalaureate 
degree in accounting.  In 1979 the veteran was self-employed 
doing tax returns and bookkeeping, and had earned about 
$8,000 in 1978.  In 1980, it was reported that the veteran 
ran an accounting and tax service from his home and employed 
two people.  In 1984 the veteran had again reported that he 
was a self-employed accountant.  The Board determined that 
the veteran's combined service-connected disabilities would 
not prevent all forms of gainful employment for which the 
veteran was qualified.  

As is evident from the above discussion, the Board in its 
July 1990 decision applied the correct statutory and 
regulatory provisions extant at the time to the correct facts 
as they were known at the time.  The Board in July 1990 did 
not denied the veteran's claim for a total rating based on 
unemployability on the grounds that his disabilities did not 
meet the percentage standards set forth at 38 C.F.R 
§ 4.16(a).  Rather, the Board denied the veteran's claim on 
the grounds that the veteran's service-connected disabilities 
did not prevent all forms of gainful employment for which the 
veteran was qualified.  In view of the Board's determination 
that the veteran's service-connected disabilities did not 
preclude employment, whether or not the veteran's 
disabilities resulted from a single accident is immaterial.  
The veteran has not shown that any error as to this matter, 
had it not been made, would have manifestly changed the 
outcome.  It is not absolutely clear that a different result 
would have ensued.  The veteran's assertion that his 
employment history was incorrect constitutes a dispute as to 
how the facts were weighed or evaluated.  A disagreement as 
to how the facts were weighed or evaluated cannot establish 
CUE.

To the extent that the Board in July 1990 failed to further 
develop the evidence by remanding the case to the regional 
office for an examination or opinion, the Board finds that 
any such failure in the duty to assist does not constitute 
CUE.  See 38 C.F.R. § 20.1403(d); Caffrey v. Brown, 6 Vet. 
App. 377 (1994) (VA's breach of the "duty to assist" 
results only in an incomplete, rather than incorrect, record 
and thus, does not form the basis for a finding of CUE).

Therefore, the Board finds that the July 1990 Board decision 
denying entitlement to a total rating based on individual 
unemployability represented a reasonable exercise of rating 
judgment.  After review of the veteran's motion, the Board is 
satisfied that the correct facts, as they were known at the 
time, were before the Board in July 1990, and that the law 
and regulatory provisions extant at the time were correctly 
applied to the veteran's claim.  While the veteran may 
continue to disagree with the way in which the facts in this 
case were weighed in the Board's decision, he has not 
identified any error of fact or law which compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  In the absence of the kind of error of fact or law 
which would compel the conclusion that the result would have 
been manifestly different but for the error, there is simply 
no basis upon which to find CUE in the Board's July 1990 
decision.  Accordingly, the veteran's motion for revision of 
the decision must be denied.

As an additional matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, was signed into law on November 9, 2000, and 
is applicable to all claims filed before the date of 
enactment and not yet final as of that date.  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  The duty to assist encompasses 
obtaining evidence.  The VCAA also emphasizes VA's duty to 
notify the claimant of any evidence not previously provided 
that is necessary to substantiate the claim.  However, in 
adjudicating whether there was CUE in a prior Board decision, 
the Board can only consider the evidence of record at the 
time of the prior decision.  In March 1999, the Board sent 
the veteran a copy of the new regulations applicable to a 
claim of CUE in a Board decision.  The Board has reviewed the 
matter and determined that the relevant provisions of 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) have been complied with.  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.


ORDER

The motion for revision of the July 1990 Board decision on 
the grounds of CUE is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 




